Name: Commission Regulation (EEC) No 2860/85 of 14 October 1985 suspending advance fixing of the monetary compensatory amounts applicable in Greece
 Type: Regulation
 Subject Matter: agricultural policy;  Europe
 Date Published: nan

 No L 274/28 Official Journal of the European Communities 15. 10 . 85 COMMISSION REGULATION (EEC) No 2860/85 of 14 October 1985 suspending advance fixing of the monetary compensatory amounts applicable in Greece THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctival policy to be taken in agriculture following the tempo ­ rary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 855/84 Q, Having regard to Commission Regulation (EEC) No 1160/82 of 14 May 1982 providing for the advance fixing of monetary compensatory amounts (3), as amended by Regulation (EEC) No 469/85 (4), and in particular Article 9 (2) thereof, Whereas, with effect from 14 October 1985, the exchange rate of the Greek drachma has been amended ; whereas, pending a decision on the measures to be taken in the agricultural sector follow ­ ing this decision, in order to prevent speculation, advance fixing of the compensatory amounts should be suspended in accordance with Article 9 (2) of Regu ­ lation (EEC) No 1160/82 in respect of Greece, HAS ADOPTED THIS REGULATION : Article 1 Advance fixing of the monetary compensatory amounts applicable in Greece shall be suspended from 15 October 1985. Article 2 This Regulation shall enter into force on 15 October 1985. It shall apply until 17 October 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 October 1985. For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 106, 12. 5 . 1971 , p. 1 . O OJ No L 90, 1 . 4. 1984, p. 1 . (3) OJ No L 134, 15. 5 . 1982, p. 22. (4) OJ No L 58 , 26. 2. 1985, p. 5 .